Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-3, 7-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baino (US 2010/0168958 A1) in view of Modica et al. (US 20170358204 A1).

Regarding claim 1:
Baino disclose a system for estimating a lean angle or bank angle of a motorcycle, the system comprising: 
a processor, configured to: 
determine a base attitude ……. the base attitude comprising estimated gravity values ……….. from information associated with one or more timestamps of the gravity information and the driving information and traveling in a straight line corresponding to when the motorcycle is determined to be in an upright position and traveling in a straight line (the bank angle detector unit configure to: determine the bank angle delta for calibration (base attitude) comprising determine the center of gravity g when the motorcycle is in position omega 0 (upright position), from information at the time T and the traveling velocity, and acceleration in a lateral direction, [0008], [0013], [0015], [0052] and [FIG.5]).
determine a measured attitude …………. from the gravity information and the driving information for a timestamp from the one or more timestamps (determine the estimate angle delta 0 from the centrifugal force acting on the center of gravity, the mass and the gravitational acceleration over a time T, [0051]); and, 
determine the lean angle of the motorcycle for the timestamp from the one or more timestamps, based on differences between the measured attitude ……………. and the base attitude ……………. for the timestamp from the one or more timestamps (determine the bank 

Even though Baino teach the use of a detecting device [0011], Baino doesn’t teach a mobile device carried by the motorcycle the mobile device comprising: 
one or more sensors, configured to detect gravity information and driving information of the mobile device over a sampling rate.
 a memory, configured to store the gravity information and the driving information with timestamps each indicative of a time that the one or more sensors detected the gravity information and driving information .

In the same field of endeavor, Modica et al. teach a system for gathering sensor data from multiple sources and also establishing vehicle status, the system comprising: 
a mobile device carried by (a vehicle) (the mobile device (mobile phone) used by a vehicle, [0033], [0035]-[0036]), the mobile device comprising: 
one or more sensors (the apparatus (mobile device) include one or more sensor, [0048]), configured to detect gravity information and driving information of the mobile device (sensor detects vehicle dynamic including gravity vector  (gravity information) and vehicle dynamic (driving information), [0071]-[0074]), over a sampling rate.
 a memory, configured to store the gravity information and driving information with timestamps each indicative of a time that the one or more sensors detected the gravity information and driving information (memory configured to store data [0042] data includes vehicle status including vehicle dynamic with gravity vector (gravity information), [0072]-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baino in view of Modica et al. to have a mobile device carried by the motorcycle the mobile device comprising: one or more sensors configured to detect gravity information and driving information of the mobile device over a sampling rate, a memory, configured to store the gravity information and driving information with timestamps each indicative of a time that the one or more sensors detected the gravity information and driving information, as Baino performs the same purpose and the mobile device is an equivalent alternative, more facile way of gathering the same desired data, including vehicle status.
One of ordinary skill should have recognized that doing so will benefit for using the mobile phone for the same purpose. 

Regarding claim 2:
Baino as modified remains the same as applied above.
Baino as modified, in addition, teaches the system, wherein the processor is further configured to generate a visualization of the lean angle of the motorcycle across a plurality of timestamps (The bank angle detecting device 19 illustrates a chart of estimated bank angle data across time, [0064] [FIG. 6]).

Regarding claim 3:
Baino as modified remains the same as applied above.


Regarding 7:
Baino as modified remains the same as applied above.
Baino as modified further teaches the system, wherein the processor is configured to determine the lean angle based on an equation 

    PNG
    media_image1.png
    87
    203
    media_image1.png
    Greyscale

Wherein θ is the lean angle, gr is the measured attitude, and g is the base attitude, (.omega.y=.omega.0cos .delta. (2), tan .delta.=v.omega.y/(gcos .delta.) (8), [0052]-[0059], from Baino’s equation listed one can derive cos (θ) which will the bank angle.
The mathematical expressions claimed above appears to be a mere abstract ideal and are not subject to patent protection. Baino utilizes the exact same inputs such as angle delta for calibration (base attitude), center of gravity g when the motorcycle is in position omega 0 (upright position), as does the claimed invention).



Regarding claim 8:
Even though Baino teach a non-transitory computer readable storage medium, storing instructions for estimating a lean angle of a motorcycle (the bank angle detecting unit performing equation for detecting a bank angle of a motorcycle inherent requiring a computer readable medium storing instruction ([0053]-[0060]) the instructions comprising: 
determining a base attitude comprising estimated gravity values ….from information associated with one or more timestamps of the gravity information and the driving information corresponding to when the motorcycle is determined to be in an upright position and travelling in a straight line (the bank angle detector unit configured to determine the bank angle delta for calibration (base attitude) comprising determine the center of gravity g when the motorcycle is in position omega 0, from information at the time T and the traveling velocity, and acceleration in a lateral direction, [008], [0013], [0015], [0052] and [FIG.5]) ; 
determining a measured attitude ……………..from the gravity information and the driving information for a timestamp from the one or more timestamps (determine the estimate angle delta 0 from the centrifugal force acting on the center of gravity, the mass and the gravitational acceleration over a time T, [0051]); and, 
determining the lean angle of the motorcycle for the timestamp from the one or more timestamps, based on differences between the measured attitude ………… the base attitude ……… for the timestamp from the one or more timestamps (determine the bank angle of the motorcycle based on the difference between the motorcycle bank angle .delta. for calibration use and the estimated bank angle .delta.0 for a time T). 
 with timestamps each indicative of a time that one or more sensors detected the gravity information and driving information; wherein the mobile device is carried by the motorcycle.
wherein the mobile device comprises the one or more sensors.

In the same field of endeavor, Modica et al. teach storing gravity information and driving information with timestamps each indicative of a time that one or more sensors detected the gravity information and driving information (memory configured to store data [0042] data includes vehicle status including vehicle dynamic with gravity vector (gravity information), [0072]-[0073] and vehicle dynamic with speed, acceleration lateral and longitudinal, turn angle (driving information) with a timestamp, [0012]-[0014], [0098]); 
wherein the mobile device is carried by the motorcycle (the mobile device (mobile phone) used by a vehicle, [0033], [0035]-[0036] (since the mobile device is carried on a vehicle, one can use it in combination with Baino motorcycle),
wherein the mobile device comprises the one or more sensors (the apparatus (mobile device) include one or more sensor, [0048])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baino in view of Modica et al. storing gravity information and driving information with timestamps each indicative of a time that one or more sensors detected the gravity information and driving information; wherein the mobile device is carried by the motorcycle; wherein the mobile device comprises the one or more sensors, as Baino performs the same purpose and the mobile device is an equivalent alternative, more facile 
Regarding claim 9:
Baino further teaches the non-transitory computer readable medium, further comprising generating a visualization of the lean angle of the motorcycle across a plurality of timestamps (The bank angle detecting device 19 illustrates a chart of estimated bank angle data across time, [0064] [FIG. 6]).

Regarding claim 10:
Baino further teaches the non-transitory computer readable medium, wherein the determining a lean direction of the motorcycle for the timestamp from the one or more timestamps is based on at least one of: assignment of the lean directional based on a curving direction of the motorcycle at the timestamp from the one or more timestamps, an acceleration direction along a vertical direction of the motorcycle at the timestamp from the one or more timestamps, and changes to components of the estimated gravity values compared to the base attitude (determining the bank angle of the motorcycle based on the pitch angle which is determined from the acceleration acting on the longitudinal direction, [0019], [0074], [0078]).

 Regarding claim 14:
Baino further teaches the system, wherein the processor is configured to determine the lean angle based on an equation 

    PNG
    media_image1.png
    87
    203
    media_image1.png
    Greyscale


The mathematical expressions claimed above appears to be a mere abstract ideal and are not subject to patent protection. Baino utilizes the exact same inputs such as angle delta for calibration (base attitude), center of gravity g when the motorcycle is in position omega 0 (upright position), as does the claimed invention).
Regarding claim 15:
Baino discloses a system for estimating a lean angle or bank angle of a motorcycle, the system comprising: 
a processor, configured to: 
determining a base attitude of…………… the base attitude comprising estimated gravity values of ………… from information associated with one or more timestamps of the gravity information and the driving information and traveling in a straight line corresponding to when the motorcycle is determined to be in an upright position and traveling in a straight line (the bank angle detector unit configure to: determine the bank angle delta for calibration (base attitude) comprising determine the center of gravity g when the motorcycle is in position omega 0 (upright position), from information at the time T and the traveling velocity, and acceleration in a lateral direction, [0008], [0013], [0015], [0052] and [FIG.5]).
determining a measured attitude of ……… from the gravity information and the driving information for a timestamp from the one or more timestamps (determine the estimate angle delta 0 from the centrifugal force acting on the center of gravity, the mass and the gravitational acceleration over a time T, [0051]); and, 


Even though Baino teach the use of a detecting device [0011], Baino doesn’t teach a mobile device carried by the motorcycle the mobile device comprising: 
one or more sensors, configured to detect gravity information and driving information of the mobile device over a sampling rate.
 a memory, configured to store the gravity information and the driving information with timestamps each indicative of a time that the one or more sensors detected the gravity information and driving information .

In the same field of endeavor, Modica et al. teach a system comprising: 
a mobile device carried by the motorcycle (the mobile device (mobile phone) used by a vehicle, [0033], [0035]-[0036]), the mobile device comprising: 
one or more sensors (the apparatus (mobile device) include one or more sensor, [0048]), configured to detect gravity information and driving information of the mobile device (sensor detects vehicle dynamic including gravity vector (gravity information) and vehicle dynamic (driving information), [0071]-[0074]), over a sampling rate.
 a memory, configured to store the gravity information and driving information with timestamps each indicative of a time that the one or more sensors detected the gravity 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baino in view of Modica et al. to have a mobile device carried by the motorcycle the mobile device comprising: one or more sensors configured to detect gravity information and driving information of the mobile device over a sampling rate. a memory, configured to store the gravity information and driving information with timestamps each indicative of a time that the one or more sensors detected the gravity information and driving information, as Baino performs the same purpose and the mobile device is an equivalent alternative, more facile way of gathering the same desired data, including vehicle status.
One of ordinary skill should have recognized that doing so will benefit for using the mobile phone for the same purpose. 

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baino (US 2010/0168958 A1) i in view of Modica et al. (US 20170358204 A1) and in view of Fukushige et al. (US 2013/0346047 A1). 
Regarding claims 4 and 11:
Baino as modified teaches all the limitations except the system, wherein the processor is configured to determine the base attitude based on at least one of: an average of the estimated gravity values over a trip of the motorcycle, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is driving at a speed above a speed 

In the same field of endeavor, Fukushige et al. teach wherein the processor is configured to determine the base attitude based on at least one of: an average of the estimated gravity values over a trip of the motorcycle, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is driving at a speed above a speed threshold, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is determined to be driving straight, and an average of the estimated gravity values when g-force is determined not to exist (calculate the center of gravity based on an average gravity as estimate for a motorcycle (0264], [0287]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for estimating a bank angle of a motorcycle of modified Baino in view of Fukushige et al. wherein the processor is configured to determine the base attitude based on at least one of: an average of the estimated gravity values over a trip of the motorcycle, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is driving at a speed above a speed threshold, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is determined to be driving straight, and an average of the estimated gravity values when g-force is determined not to exist.
One of ordinary skill should have recognized that doing so for the benefit of improving the result of determining the base attitude during the calibration a travelling motorcycle.



Claim 5 and 12 are rejected under 35 U.S.C. 103 as being over Baino (US 2010/0168958 A1) in view of Modica et al. (US 20170358204 A1) and in view of Tomoya (EP3335953B1).
Regarding claims 5 and 12:
Baino as modified teaches a system for estimating a lean angle of a motorcycle, wherein the driving information comprises latitude velocity of the motorcycle, longitude velocity of the motorcycle, latitude acceleration of the motorcycle, and longitude acceleration of the motorcycle (the driving information comprising, angular velocity about a lateral axis of the motorcycle, angular velocity about a longitudinal axis, an acceleration in a lateral direction of the motorcycle and the acceleration acting in the longitudinal direction, [0013][0017][0019]); wherein the processor is configured to determine that the motorcycle is in an upright position based on at least one of: a magnitude of the latitude velocity and the longitude velocity being above a velocity threshold, the curvature measurement being within a curvature threshold from zero, and a magnitude of the latitude acceleration and the longitude acceleration being within an acceleration threshold from zero (determine that the motorcycle is in an upright position based on pitch angle which determine the banking angle (curvature) threshold from zero, [0074]).
Baino does not teach the driving information comprising curvature measurement of the motorcycle.

In the same field of endeavor, Tomoya teaches the driving information comprising curvature measurement of the motorcycle (the lean angle comprising curvature measurement of the motorcycle, [0202]).

One of ordinary skills should have recognized that doing so will benefit from the use of the curvature information associated with the information of Baino for a better precision of the lean angle measurement.

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baino (US 2010/0168958 A1) in view of Modica et al. (US 20170358204 A1) and in view of Senoo (US 2012/0295552 A1). 

Regarding claims 6 and 12:
Baino teaches all the limitations except, wherein the gravity information comprises gravity values along an x-axis, y-axis and z-axis, wherein the processor is configured to derive the gravity information from acceleration information and rotational information received from a mobile device associated with the motorcycle. 
In the same field of endeavor, Senoo teaches the system, wherein the gravity information comprises gravity values along an x-axis, y-axis and z-axis (gravity acceleration output along the x, y z axes, [0036], wherein the processor is configured to derive the gravity information from acceleration information and rotational information received from a mobile device associated with the motorcycle (the gravity direction is derived from acceleration output received from a three-axis acceleration sensor, and where the x-axis represents a rotational axis in a mobile phone, [0034][0036]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for estimating a bank angle of a motorcycle of Baino in view Senoo, wherein the gravity information comprises gravity values along an x-axis, y-axis and z-axis, wherein the processor is configured to derive the gravity information from 
One of ordinary skills should have recognized that doing so for a benefit to determine the lean angle without a need of increasing load in computational load, [abstract]. 

Response to Amendment
Claims 1-15 are pending.
Claims 1, 8 and 15 have been amended.
Claims 8 as amended have successfully overcome the 112.

Response to Arguments
Applicant's arguments filed on 08/09/2021 have been fully considered but they are not persuasive. 
Applicant argued that the cited references, taken singly or in combination, fail to disclose or suggest at least the above-identified features of the amended independent claim 1. For example, as discussed during the Interview, Baino describes use of a specialized device specifically equipped and calibrated to be placed in a specific location within a motorcycle. Thus, the device is dedicated to only that purpose of determining a lean angle. Baino does not disclose or suggest a mobile device carried by the motorcycle that determines a base attitude of the mobile device, using information from sensors of the mobile device, when the motorcycle is in an upright position and traveling in a straight line; determines a measured attitude of the mobile device using information from the sensors of the mobile device; and determines a lean angle of the motorcycle from the difference between the measured attitude of the mobile device and the base attitude of the mobile device.
	The examiner disagreed, Baino teaches all the limitations except that the motorcycle is using a mobile device as shows the amended claims 1, 8 and 15.  The added Modica et al. show a mobile device (the mobile device (mobile phone) used by a vehicle, [0033], [0035]-[0036]), the mobile device comprising: one or more sensors (the apparatus (mobile device) include one or more sensor, [0048]), such as accelerometers, [0072], configured to detect gravity information and driving information of the mobile device (sensor detects vehicle dynamic including gravity vector  (gravity information) and vehicle dynamic (driving information), [0071]-[0074]). It would have been obvious to one having ordinary skill in the art before the . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663